Filed 9/27/22 P. v. Solis CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B318394
                                                            (Super. Ct. No. 2018040612)
      Plaintiff and Respondent,                                  (Ventura County)

 v.

 ERNESTO SOLIS,

      Defendant and Appellant.


       Ernesto Solis appeals the judgment entered after he
pleaded guilty to two counts each of robbery (Pen. Code,1 § 211),
possession of a firearm by a felon (§ 29800, subd. (a)(1)), giving
false information to a peace officer (§ 148.9, subd. (a)), and
providing a false name on a promise to appear (Veh. Code,
§ 40504, subd. (b)), and one count of false imprisonment (§ 236).
Appellant admitted personal firearm use allegations as to the


         1   All undesignated statutory references are to the Penal
Code.
robbery and false imprisonment counts (§ 12022.53), and also
admitted a prior strike and serious felony conviction (§§ 667,
1170.12). The trial court sentenced him to 10 years and 4 months
in state prison, to be served consecutive to a sentence of 23 years
and 4 months in state prison imposed in Santa Barbara County
Superior Court case number 18CR80043. Appellant filed a
timely notice of appeal from the sentencing order.
       Because appellant pleaded guilty prior to trial, the relevant
facts are derived from the transcript of the preliminary hearing.
On the afternoon of October 20, 2018, appellant entered a liquor
store wearing a ski mask, pointed a gun at the clerk, and
demanded money from him. Appellant’s accomplice pointed a
gun at another liquor store employee. The incident was captured
on surveillance video. Eight days later appellant approached a
marijuana dispensary delivery driver, showed him a gun, and
took marijuana and other items from the trunk of the delivery
driver’s car. During two subsequent traffic stops, appellant gave
a false name and signed the citations with it.
       We appointed counsel to represent appellant in this appeal.
After reviewing the record, counsel filed a brief raising no issues.
On June 23, 2022, we advised appellant that he had 30 days
within which to personally submit any contentions or issues he
wished us to consider. We received no response.
       We have reviewed the entire record and are satisfied that
appellant's counsel has fully complied with his responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)




                                 2
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P.J.



      YEGAN, J.




________________________
       * Retired Associate Justice of the Court of Appeal, Second

Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                 3
                   Bruce A. Young, Judge
              Superior Court County of Ventura
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4